Citation Nr: 1243309	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  03-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) with mental strain, nervousness, anxiety and a sleeping problem.

2.  Entitlement to service connection for joint problems, arthritis, rheumatism, and bursitis. 

3.  Entitlement to service connection for skin fungus, psoriasis, rashes, loss of toenails and hair.

4.  Entitlement to service connection for loss of teeth.

5.  Entitlement to service connection for a stomach disorder manifested by digestive problems.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a hernia.

9.  Entitlement to service connection for a back disorder, including a twisted spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
 

INTRODUCTION

The Veteran had active service from October 1960 to October 1964.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In February 2007, the Board reopened the claim of entitlement to service connection for a back disorder, including a twisted spine, and remanded the back claim and the other remaining claims for further development and adjudication. 

In July 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of these proceedings has been associated with the claims file. 

In addition to the Veteran's claims file, the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to service connection for an acquired psychiatric disorder, hernia, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In statements dated in July and November 2012, and prior to the promulgation of a decision in the appeal, the Veteran and his representative wrote that he wished to withdraw his claims of entitlement to service connection for joint problems, arthritis, rheumatism, and bursitis; skin fungus, psoriasis, rashes, loss of toenails and hair; loss of teeth; a stomach disorder manifested by digestive problems; a right knee disorder; and a left knee disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran concerning the issues of entitlement to service connection for joint problems, arthritis, rheumatism, and bursitis; skin fungus, psoriasis, rashes, loss of toenails and hair; loss of teeth; a stomach disorder manifested by digestive problems; a right knee disorder; and a left knee disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In July and November 2012 statements, the Veteran notified VA that he wished to withdraw his claims of entitlement to service connection for joint problems, arthritis, rheumatism, and bursitis; skin fungus, psoriasis, rashes, loss of toenails and hair; loss of teeth; a stomach disorder manifested by digestive problems; a right knee disorder; and a left knee disorder.  As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal concerning the claims of entitlement to service connection for joint problems, arthritis, rheumatism, and bursitis; skin fungus, psoriasis, rashes, loss of toenails and hair; loss of teeth; a stomach disorder manifested by digestive problems; a right knee disorder; and a left knee disorder, are dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran testified before the Board that he injured his back in service when he slipped and fell while carrying live ammunition projectiles.  He stated that he never went to sick call, but self-medicated with alcohol, because he did not want to be discharged from service.  He indicated that his hernia and psychiatric disability, including PTSD are also related to this fall.  He indicated that he was in fear of the live ordinance exploding when dropped.   

In addition to the incident with the fall, the Veteran also stated, in connection with his PTSD claim, that he worked around torpedoes and that parts broke on one occasion and he had to duck out of the way or be hit in the head.  Again, he expressed fear of being hit and fear of the live ammunition exploding.  He also reiterated the stressor involving a man that nearly went overboard and was injured.  He expressed his fear of possibly going overboard himself.  

The Veteran and his representative contend that a review of the deck logs of the USS Braine may reveal the incidents related by the Veteran.  He indicated that these could have occurred in the spring of 1962.  In this regard, the Board notes that the deck logs for the USS Braine for September through November 1961 have been obtained and are associated with the Veteran's claims file.  In addition, a CURR response dated in March 2010 indicated that the ships history of the USS Braine through 1962 was reviewed and did not document the incident of the man nearly going overboard.  And a review of the deck logs from November 20 through December 31, 1961 also did not document the incident described.  Finally, a January 2009 response from the National Archives and Records Administration indicated that the deck logs for the USS Braine were reviewed for December 1961 and January 1962 and that there was no information located documenting an incident in which a sailor by the name of Bendal fell overboard.  

However, as the Veteran has indicated that the incidents in question likely happened in the spring of 1962, these matters must be remanded and the deck logs for the USS Braine for February through April 1962 should be requested and reviewed.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In addition to claiming service connection for PTSD, the Veteran has also claimed that he has nervousness and anxiety, among other symptoms as well as back and hernia symptoms.  His reports of ongoing symptoms since in-service stressors indicates that such disability may be related to service, hence a VA examination is warranted to determine whether such disability had its onset in or as a result of military service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Request and review the deck logs for the USS Braine, for the period from February to April 1962, for any documented incidents similar to those reported by the Veteran, as outlined in this remand.

5.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine whether he has a current psychiatric disability related to service.  The claims folder and a copy of this remand must be provided to the examiner.  

a) The examiner should determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, (this means a psychiatric disability at any time since his current claim for benefits).  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressors that provide the basis of the diagnosis.  

As appropriate, the examiner should determine whether the PTSD is related to fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner should offer an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service (including any reported in-service stressor)?  

Reasons should be provided for all opinions.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  

If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  Arrange for an appropriate VA examination(s) for the purpose of determining whether the Veteran has a back disability or hernia condition that is related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should offer opinions as to: 

(a)  Does the Veteran have a current back or hernia condition?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a back or hernia condition, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, including VA examination reports. 

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  

Reasons should be provided for all opinions. 

If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

7.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


